Citation Nr: 0401187	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel




INTRODUCTION

The appellant had active duty from July 1966 to July 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The record reflects that although the appellant was scheduled 
at his request to present testimony at a December 2003 Travel 
Board hearing sitting at the RO, the appellant failed to 
appear.  Because the appellant has neither submitted good 
cause for failure to appear or requested to reschedule the 
hearing, the request for a hearing is deemed withdrawn and 
the Board will continue with the appeal.  See 38 C.F.R. 
§ 20.704(d) (2003).

In light of the decision herein, the Board is remanding the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD) to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  By decision dated in June 1990, the Board denied service 
connection for PTSD.

2.  Existing evidence not previously obtained is now of 
record, which by itself or when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the claim, and which raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2003). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to reopen a claim of service connection 
for PTSD, last denied by a June 1990 Board decision.  The 
record also reflects that by decision dated in August 1996, a 
motion for reconsideration of the June 1990 decision was 
denied.  

In order to reopen the claim, "new and material evidence" 
must be obtained - such is a jurisdictional prerequisite to 
the Board's review of such an attempt to reopen a claim with 
a view towards resolution of its merits.  Absent the 
submission of evidence that is sufficient to reopen the 
claim, the Board's analysis must cease.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 
Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  

The appellant's claim to reopen the issue of entitlement to 
PTSD was generated by statement received in December 2001.  
At the time of submission of the appellant's request, the 
regulatory definition of "new and material" evidence had 
been recently amended, and it is therefore applicable to this 
matter.  The regulation now provides that "[n]ew evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a) (2003).  
The amended regulation was recently found to have been a 
valid exercise of VA's authority to administer benefit 
programs.  Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs, 345 F. 3d 1334 
(Fed. Cir. 2003).  

Examination of the June 1990 Board decision reveals that 
denial of the claim was premised upon findings that the 
appellant did not have a "supportable diagnosis" of the 
disorder, nor did he sustain stressors sufficient to have 
caused the disorder during his tour of duty in Vietnam.  

Although the Board noted in June 1990 that the appellant had 
numerous difficulties with legal authorities involving 
polysubstance abuse, familial strife, and assaultive 
behavior, these were noted to have been caused by an anti-
social personality disorder, and dysthymia.  The Board also 
observed that medical findings of drug and alcohol abuse and 
a notation of malingering were of record.  Although a VA 
medical adviser opined that a diagnosis of PTSD was 
sustainable, the Board found that the opinion was based upon 
uncorroborated accounts of stressors, as well as the 
appellant's own statements which were found incredible.

As to the question of a diagnosis, in April and August 1999, 
the appellant was afforded VA mental disorders examinations.  
As a result of both of these inquiries, the examiners 
specifically found that the appellant did not have PTSD, and 
instead confirmed earlier diagnoses of dysthymia.   

However, additional evidence added to the record includes VA 
medical records indicating that the appellant had been 
treated since early 1999 and thereafter for PTSD.  To the 
extent that these records post date the Board's decision in 
1990, they are "new" evidence within the meaning of 38 
C.F.R. § 3.156(a).  

As these reports are treatment records by a competent medical 
professional that were not previously considered, and are 
relevant and probative to the issue at hand, they raise a 
reasonable possibility of substantiating the claim.  

In February 2000, a copy of a January 1997 decision by the 
U.S. Army Board for the Correction of Military Records 
(ABCMR) was received.  As to the appellant's claim that he 
had received an Air Medal for combat service in Vietnam, the 
ABCMR noted that U.S. Army Vietnam regulations provided that 
those who were mere passengers in aircraft "who did not 
participate in an air assault were not eligible" for an Air 
Medal based upon sustained operations.  

ABCMR also noted that the appellant "was assigned helicopter 
aerial gunnery and crew chief duties," and that "based on 
previous cases of a similar nature," the appellant would 
have qualified for an award of an Air Medal in two months of 
such service.


The ABCMR's findings therefore suggest that the appellant may 
have participated in combat actions as a helicopter 
crewmember with various duties.  Although the ABCMR did not 
stipulate that the appellant was entitled to a "V" device 
that would designate valorous and therefore combat service, 
its findings raise the possibility of substantiating the 
claim within the meaning of 38 C.F.R. § 3.156(a).  See Army 
Regulation 672-5-1 [The Air Medal is awarded to any person 
who, while serving in any capacity in or with the U.S. Army, 
shall have distinguished himself by meritorious achievement 
while participating in aerial flight.  Awards may be made to 
recognize single acts of merit or heroism, or for meritorious 
service.  A "V" device is worn on decorations including the 
Army Commendation Medal "to denote participation in acts of 
heroism involving conflict with an armed enemy."  Id. at 15, 
40].

Accordingly, the claim is reopened and the matter will be 
remanded for further development.


ORDER

New and material evidence having been submitted, the claim is 
reopened.  To this extent and to this extent only, the claim 
is granted.  


REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, in this case, it places upon VA the duty to assist 
the appellant in the development of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); Chipego v. Brown, 4 Vet. 
App. 102, 104-105 (1993).  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the appellant's claim currently on 
appeal.  Under the VCAA, VA has a duty to notify a claimant 
of any information and evidence needed to substantiate and 
complete a claim, what part of that evidence is to be 
provided by the claimant, and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, as required by VCAA, VA has a duty to assist 
claimants to obtain evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
appellant's service department medical records are on file, 
and his VA treatment records have been associated with the 
claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  However, the Board finds that additional 
verification of the circumstances and conditions of the 
appellant's service while stationed in Vietnam is necessary 
prior to the disposition of this appeal.

Accordingly, this matter is remanded for the following 
actions:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 are fully complied with and 
satisfied, to include full compliance 
with the decision in Quartuccio v. 
Principi, 16 Vet. at 186-87.  

2.  The RO should offer the appellant a 
final opportunity to present a 
comprehensive statement containing as 
much detail as possible regarding any 
claimed stressor which he alleges he was 
exposed to during service.  The appellant 
must provide specific details of the 
claimed stressors, such as times, places, 
circumstances, frequency of the 
experiences, and the names and units of 
assignment of other participants and/or 
witnesses, to include statements from 
people he may have served with that could 
verify the claimed stressors.  The 
appellant should be requested to identify 
any other sources, military or non-
military, that may have information 
concerning the stressors alleged.

3.  In accordance with the VCAA, the 
appellant is hereby notified that this 
information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, and 
he must be as specific as possible 
because without such details an adequate 
search for verifying information may not 
be properly conducted.  He is advised to 
submit any verifying information that he 
can regarding the stressors he claims to 
have experienced in service.  He is 
further advised that failure to respond 
may result in a determination that is 
adverse to his claim.

4.  After receipt of the appellant's 
response (or after a reasonable time has 
passed with no response from the 
veteran), the RO should review the file 
and prepare a summary of all claimed 
stressors.  This summary, a copy of the 
appellant's DD 214 and all pertinent 
service personnel documents should be 
sent to: United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia, 22150-3197.  
USASCRUR should be asked to attempt to 
verify the occurrence of the incidents 
and any indication of the appellant's 
involvement therein.  This development 
must be undertaken even if the veteran 
fails to provide any additional 
information concerning his claimed 
stressors.  The RO must follow up on all 
logical development suggested by 
USASCRUR.

5.  Following the receipt of a response 
from USASCRUR and the completion of any 
additional development suggested by that 
office, the RO should make a specific 
determination as to whether the appellant 
was involved in combat.  The RO must 
prepare a report detailing the nature of 
any stressor(s) which it has determined 
to have been established by the record.  
If the RO determines that the appellant 
was not involved in combat and no 
stressor has been verified, the RO should 
so state.

6.  If and only if, adequate 
corroboration of combat status or 
stressors is obtained, the RO should 
determine whether another VA psychiatric 
examination is necessary.  If so, 
information concerning the verified 
stressors and/or combat status must be 
provided to the examiner for review, 
along with the veteran's claim file.  Any 
other necessary development, such as the 
securing of current treatment records, 
should also be undertaken.  If the 
diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record was sufficient to produce 
post-traumatic stress disorder; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors established by 
the record and found sufficient to 
produce post-traumatic stress disorder.  
A complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



